Citation Nr: 1223702	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure and/or secondary to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for service-connected PTSD, to include an initial disability rating higher than 50 percent and a rating higher than 70 percent from March 10, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in August 2005 (issued in September 2005), and July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the August 2005 rating decision, the RO awarded a 30 percent disability rating for service-connected PTSD, effective November 2004.  The Veteran disagreed with the initial 30 percent rating assigned to his PTSD disability and, in a September 2007 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 50 percent, effective from November 2004.  The RO also subsequently increased the Veteran's disability rating to 70 percent, effective March 2010.  See August 2011 rating decision.  The Veteran was advised of the grant of the increased ratings but he has not withdrawn his appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the July 2007 rating decision, the RO, in pertinent part, denied service connection for erectile dysfunction, bilateral tinnitus, hypertension, and a heart condition.  The Veteran submitted a timely notice of disagreement as to the denial of his service connection claims and perfected an appeal as to each claim.  However, in rating decisions dated May 2011 and November 2011, the RO granted service connection for ischemic heart disease, to include coronary artery disease and atrial fibrillation, and erectile dysfunction, respectively.  The grant of service connection for ischemic heart disease and erectile dysfunction is considered a full grant of the benefits sought by the Veteran and, as such, those issues are no longer on appeal.  

On his September 2008 VA Form 9, the Veteran requested a Travel Board hearing.  However, in September 2011, the Veteran withdrew his request for a hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The issue of entitlement to special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2011 VA Form 21-4128.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record supports  a finding that the Veteran currently has tinnitus that is related to his active military service.  

2.  The competent, credible, and probative evidence of record supports a finding that the Veteran's current hypertension is aggravated by his service-connected PTSD.  

3.  From 2004 to March 2010, the preponderance of the evidence is against a finding that PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4.  From March 2010, the preponderance of the evidence is against a finding that PTSD caused total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).  

2.  Hypertension is secondary to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.102, 3.310 (2011).

3.  The schedular criteria for an initial disability rating higher than 50 percent prior to March 9, 2010, or a rating higher than 70 percent from March 10, 2010, for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

With respect to the service connection claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to initial unfavorable AOJ decision issued in July 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2006 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the increased rating claim on appeal, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Review of the record reveals that the RO sent the Veteran a letter in December 2004 letter advising the Veteran of the evidence and information necessary to substantiate his service connection claim.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied in this regard.

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran.  VA attempted to obtain the SSA records and records from the US Army Aviation Missile Command.  In an August 2011 Memorandum, VA explained the steps it took to obtain both records, which complies with the duty-to-assist regulations.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board also notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The Veteran was provided with VA examinations in conjunction with the claims on appeal in September 2007 and March 2010.  VA also obtained a medical opinion regarding the Veteran's hypertension in June 2012.  There is no allegation or indication that the examinations or opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Tinnitus

The Veteran has asserted that service connection is warranted for tinnitus because he was exposed to significant noise exposure during service.  Specifically, the Veteran has asserted that, during his two tours of duty in Vietnam, he drove a five-ton truck hauling ammunition and supplies, which had an open cab with a turbo diesel exhaust pipe above his head and 50 caliber machine guns onboard.  He has asserted that he drove through ambushes and fire fights with helicopters overhead providing air support.  See September 2008 statement from the Veteran; see also August 2006 lay statement from G.B.  He has also asserted that his base camp was located about 100 yards from the world's largest ammunition dump, which was attacked while he was stationed there and caused significant noise.  See September 2008 statement from the Veteran; see also August 2006 and August 2009 lay statements from G.B. and D.H.  The Veteran has asserted that he was not provided with hearing protection during service.  He has also asserted that he suffered from ringing in his ears during service which has continued since that time.  See statements from the Veteran dated September 2005 and September 2008.  

The Veteran's service treatment records (STRs), including his May 1970 separation examination report, do not contain any complaints, treatment, or findings related to tinnitus or ringing in his ears.  However, the Board finds probative that, in June 1969, the Veteran sought treatment for an earache affecting the left ear, which he reported was caused by gunfire.  

The Veteran is competent to report the onset, frequency, and severity of his symptoms.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  The Board also notes that tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this context, the Board notes that, for injuries or diseases which are alleged to have been incurred in or aggravated by combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA regulations provide that, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of service, even though there is no official records of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  

The analysis required by 38 U.S.C.A. § 1154(b) applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  The provisions of section 1154(b) do not obviate the requirement that a veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).  

The Veteran's service personnel records (SPRs) reflect that his military occupational specialty (MOS) was a light and heavy truck driver.  The Veteran's SPRs also show that he served in several counteroffensive campaigns during the Vietnam War and that he received the Bronze Star Medal for meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.  Therefore, based on the foregoing, the Board finds that the Veteran was engaged in combat with the enemy.  As a result, his report of in-service noise exposure, which was incurred during combat and resulted in his ears ringing during service, is considered competent evidence, as it is consistent with the circumstances and conditions of service in the Republic of Vietnam during the Vietnam era.  

As noted, the Veteran has consistently reported that he has suffered from tinnitus since service, and the Board considers the Veteran's statements to be competent and credible evidence of continuity of symptomatology.  

In April 2005, the Veteran was afforded a VA examination to determine if he had hearing loss as a result of in-service noise exposure.  At that examination, the Veteran reported his in-service noise exposure and stated that his tinnitus had its onset in 1970.  The VA physician opined that the Veteran's tinnitus is at least as likely as not related to his hearing loss; however, the VA examiner did not provide an opinion regarding the likely etiology of the Veteran's hearing loss.  Nevertheless, the RO denied entitlement to service connection for bilateral hearing loss at that time.  

While the April 2005 VA examiner opined that the Veteran's tinnitus is likely related to his hearing loss, there is no medical evidence of record which suggests that the Veteran's hearing loss is not related to his in-service noise exposure; nor is there any medical evidence of record which suggests that the Veteran's tinnitus is not related to his military noise exposure.  As a result, the Board finds that the medical evidence of record, inclusive of the April 2005 VA opinion, does not preponderate against a finding that the Veteran's tinnitus was incurred during service as a result of his military noise exposure.  

Instead, the Board finds there is competent and credible lay evidence of in-service noise exposure, and competent and credible lay evidence that the Veteran suffered from tinnitus during service, which continued thereafter.  Given the evidence of continued tinnitus after service, the Board finds there is also competent and credible lay evidence sufficient to establish a medical nexus between the Veteran's military service and his current tinnitus disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence supports the grant of service connection for tinnitus.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The Veteran has asserted that service connection is warranted for hypertension because he believes his current diagnosis of hypertension is related to service-connected diabetes mellitus or, in the alternative, is secondary to his service-connected PTSD.  See statements from the Veteran dated October 2007, September 2008, and September 2009.  

Review of the record reveals that the Veteran was diagnosed with hypertension in approximately 2000 and takes medication to treat his disability.  The Veteran's type II diabetes mellitus was diagnosed in 2004, and he was diagnosed with PTSD in November 2004.  See November 2004 VA outpatient treatment record and March 2010 VA general medical examination.  

The evidence of record preponderates against a finding that the Veteran's current hypertension is related to his military service, to include as secondary to his service-connected diabetes mellitus.  Indeed, two physicians have reviewed the claims file and determined that there is no etiological relationship between the Veteran's hypertension and his military service or diabetes mellitus.  As to direct service connection, the physician who reviewed the Veteran's claims file in June 2012 noted that there is no diagnosis of hypertension in the Veteran's service records and that there is no known correlation between hypertension and exposure to the herbicide Agent Orange.  The June 2012 VA physician also noted that the Veteran's hypertension began on or about 1999, which makes it most likely that his essential hypertension was caused by a combination of diet, weight, age, and genetics.  

As to the issue of whether hypertension is secondary to diabetes mellitus, both the June 2012 VA physician and the physician who conducted the May 2007 VA examination determined that it is less likely than not that the Veteran's hypertension is caused by or a result of diabetes mellitus, noting that the diagnosis of hypertension pre-dated the diagnosis of diabetes mellitus by several years.  The June 2012 VA physician also determined that it is less likely than not that the Veteran's hypertension is aggravated by his diabetes mellitus, noting that, while records show some medication changes over the span of seven years, those were most likely related to his cardiac problems and normal progression of the hypertension, irrespective of the diabetes mellitus diagnosis.  

In evaluating the Veteran's claim, the June 2012 VA physician also determined that it is less likely than not that the Veteran's hypertension was caused by or a result of his service-connected PTSD, noting a similar rationale as provided for the relationship between hypertension and diabetes mellitus.  Indeed, the VA physician noted that the Veteran's hypertension is most likely caused by a combination of diet, weight, age, and genetics, that the hypertension diagnosis pre-dated the diagnosis of PTSD, and that the increase in his antihypertensive medications can be attributed to the natural history of hypertension and his cardiac problems, not his PTSD.  

Despite the foregoing, the June 2012 VA physician opined that it is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD, noting that a 2009 article indicates that people with PTSD have higher rates of hypertension that those without.  As such, the VA physician stated that it seems reasonable to believe that the Veteran's PTSD is an additional factor that aggravates his hypertension.  

The June 2012 VA opinion is considered the most competent, credible, and probative evidence of record regarding the likely etiology of the Veteran's current hypertension.  Indeed, while the VA physician did not evaluate the Veteran, he reviewed the record, including examination reports and treatment records which document the Veteran's symptoms and treatment, and there is no indication that he is not aware of any relevant fact in this case.  In addition, the VA physician addressed every possible theory of entitlement raised by the record and the Veteran and provided a rationale for each opinion offered, including specifically his conclusion that the Veteran's hypertension is aggravated by his PTSD.  In this regard, the Board finds probative that the VA physician found an etiologic relationship between the Veteran's hypertension and PTSD based upon all relevant facts in this case, his medical expertise, and other medical literature.  

For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current diagnosis of hypertension is caused by, the result of, or aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5107 (West 2002).  Given the June 2012 medical opinion, which is considered the most competent, credible, and probative evidence of record, the Board finds that this standard has been met and, thus, service connection for hypertension, as secondary to service-connected PTSD, is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

Increased Rating Claim 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for PTSD was established in August 2005, and the RO assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 9411, effective from November 16, 2004.  

The Veteran disagreed with the initial 30 percent disability rating assigned to his PTSD and, in September 2007, the RO increased his rating to 50 percent, effective November 16, 2004.  The Veteran continued his appeal for an increased rating and, in August 2011, the RO increased his disability rating to 70 percent, effective from March 10, 2010.  

While the Veteran's disability rating has been increased throughout the pendency of this claim and appeal, he is presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the appeal continues and the Board will proceed to evaluate whether the Veteran is entitled to an initial disability rating higher than 50 percent or a rating higher than 70 percent, from March 2010.  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

Initial Rating Higher than 50 percent

The pertinent evidence of record includes a September 2007 VA examination report, a September 2009 statement from H.G., LCSW, and VA outpatient treatment records dated from 2004 to 2010.  

The evidence shows that, from 2004 to March 2010, the Veteran's PTSD was manifested by depression, anxiety, exaggerated startle response, self-isolation, irritability, and sleep impairment due to nightmares which resulted in increased agitation.  The Veteran's mood was variously described as depressed and dysphoric, while his affect was described as anxious, irritable, and flat.  The Veteran consistently described increased sadness, irritability, and anger, with low frustration tolerance, including at work and home.  In October 2007, the Veteran reported increased irritability and intolerance for inefficiency, which resulted in him arguing with a co-worker and being suspended from work for three days without pay.  He also reported feeling restless with his family, including his adult daughter who did not want to accept his divorce.  

Despite the foregoing, the Veteran continued to work and reported that he focused on his tasks with limited interaction.  See January 2008 VA treatment record.  In fact, the pertinent evidence does not contain any lay or medical evidence showing a history of violence or assaultiveness, and the September 2007 VA examination report reflects that he had good impulse control.  

In addition to the foregoing, the evidence consistently reflects that the Veteran was described as well-groomed and oriented to time, person, and place.  His speech was described as normal rate and tone in November 2004, but was described as slow in September 2007.  Nevertheless, the Veteran's thought process was described as organized and goal-directed and his thought content was consistently shown as unremarkable, as he consistently denied hallucinations, delusions, or suicidal or homicidal ideations.  Likewise, there is no evidence of obsessional or ritualistic behavior or panic attacks.  In November 2004, the Veteran's judgment and insight were noted as fair but, at the September 2007 VA examination, he was noted to understand the outcome of his behavior and that he has a problem.  

As to the Veteran's social relationships, the Veteran reported having a lack of interest in social activities, relationships, or leisure pursuits.  However, he also variously reported enjoying gardening, fishing, or yard work when he is not working.  He also reported trying to stay busy and visiting his family, although he had little interest in long range activities.  

Based on the foregoing, the Board finds that, during the time period in question, the evidence shows the Veteran suffered from a social and occupational impairment due to PTSD which resulted in reduced reliability and productivity due to disturbances in motivation and mood, as well as difficulty in maintaining effective relationships with his family and co-workers.  Indeed, as noted, the evidence shows that the Veteran's various symptoms, including sleep disturbance, irritability, and depression, affected his ability to interact with others appropriately.  

However, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 50 percent, as the evidence does not reflect the level of symptomatology or overall disability contemplated by a higher, 70 percent rating.  Indeed, while the evidence shows the Veteran's PTSD affects his ability to interact appropriately with family members and co-workers, the preponderance of the evidence does not reflect that the Veteran experiences suicidal ideation, obsessional rituals, near-continuous panic or depression which affects his ability to function independently, appropriately, or effectively, spatial disorientation, or neglect in personal appearance or hygiene.  The Board notes that there is evidence showing that the Veteran's speech was slow on one occasion in September 2007; however, the preponderance of the evidence does not reflect that his speech is intermittently illogical, obscure, or irrelevant.  When being seen for PTSD, the Veteran is able to report his PTSD symptoms, which shows his speech is relevant.  Likewise, while the evidence shows that the Veteran suffers from irritability and anger, the preponderance of the evidence does not reflect that his irritability results in impaired impulse control manifested by periods of violence.  

The Board notes that, while the evidence clearly shows the Veteran has difficulty maintaining effective relationships with family members and co-workers, the preponderance of the evidence does not reflect that he has an inability to do so.  In this regard, the Board finds probative that, despite the Veteran's social and occupational impairment, he has reported attempting to visit his family and the evidence shows that he continued to work and attended individual and group therapy.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

In the September 2007 VA examination report, the examiner made specific findings that the Veteran did not have total occupational and social impairment due to PTSD and did not have PTSD signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood, or school.  In other words, the VA examiner was stating that the Veteran did not meet the 70 percent criteria or the 100 percent criteria.  

As a result of the foregoing, the Board finds that, from 2004 to March 2010, the Veteran's service-connected PTSD more nearly approximates the level of disability contemplated by the 50 percent rating under DC 9411, but no higher.  In making this determination, the Board notes that the Veteran has been assigned GAF scores ranging from 41 to 55 during the time period in question, which denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the Board finds that the preponderance of the evidence, including the clinical findings associated with the reported GAF scores, shows that the Veteran has not manifested many of the symptoms contemplated by the lower GAF scores noted above and has accorded more probative value to the clinical findings made by examiners over the cursory assignment of a GAF score.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence does not support the grant of an initial disability rating higher than 50 percent for service-connected PTSD.  As such, and the benefit-of-the-doubt is not for application and the Veteran's claim for that benefit must be denied.  See Gilbert, supra.  

Rating Higher than 70 percent from March 2010

The pertinent evidence of record includes a March 2010 VA examination report and VA outpatient treatment records dated in 2010.  

Review of the pertinent evidence reveals that, during the time period in question, the Veteran's service-connected PTSD continues to be manifested by sleep disturbance due to nightmares, depression, self-isolation, and irritability.  See VA treatment records.  

At the March 2010 VA examination, the Veteran was fully oriented, neatly groomed, and manifested spontaneous, clear, and coherent speech.  He reported continued sleep disturbance and self-isolation.  However, he reported feeling more distant from his family because of increased anger and impatience and stated that, while he wanted to be close with his family, he did not know how to.  He also reported being more withdrawn and not maintaining contact with friends, as he had lost interest and energy for previous activities.  With respect to his irritability, the Veteran was noted to have poor impulse control and episodes of violence, as he was having significant trouble with impatience, irritability, and outbursts of anger.  In fact, the Veteran reported having a physical altercation with a co-worker.  

The Veteran also reported having panic attacks three times a week, as well as auditory hallucinations and suicidal thoughts and ideations.  In addition to the evidence of impaired thought content, the Veteran's thought process was reported as "rambling," despite his insight in understanding that he has a problem.  The Veteran was also noted to have impaired concentration, with mildly impaired recent memory.  In addition to the foregoing, the March 2010 VA examiner noted that the Veteran was restless with tense psychomotor activity.  The Veteran reported no longer being employed as of January 2009 and, while he stated that he did not want to retire, his temper was becoming worse and he was having difficulties with co-workers.  

The Board finds that the evidence listed above shows that the Veteran's PTSD symptoms increased in severity and caused a serious social and occupational impairment manifested by deficiencies in most areas, including family relations, work, judgment, thinking, and mood.  Despite the evidence of increased symptomatology, the Board finds the preponderance of the evidence does not reflect that the Veteran's disability is manifested by, or more nearly approximates, a total occupational and social impairment, as contemplated by the 100 percent disability rating under DC 9411.  

With respect to the specifically enumerated symptomatology contemplated for a 100 percent rating under DC 9411, while the evidence reflects that the Veteran's thought process is rambling and suffers from suicidal ideation, the Board finds that the Veteran's symptoms do not reach the level of severity manifested by the 100 percent rating.  Indeed, the Board finds the evidence does not reflect a gross impairment in thought processes or communication or persistent danger of hurting himself, as he only has suicidal thoughts without an intent or plan.  In February 2011, the Veteran denied thoughts to plan to kill or hurt himself, he admitted he had never tried to hurt or kill himself, and he reported having hope for the future.  VA treatment records show the Veteran was attending group sessions and was an active participant.  Likewise, while the Veteran reported having auditory hallucinations, he reported that he only experienced them "at times" and he denied having delusions.  As a result, there is no lay or medical evidence of persistent delusions or hallucinations.  In addition, while the evidence reflects severe PTSD symptoms, the evidence reflects that the Veteran does not have a problem with his activities of daily living or spatial disorientation; nor does the preponderance of the evidence reflect that he suffers from memory loss for names of relatives, his occupation, or his name.  In the March 2010 VA examination report, the examiner noted that the Veteran was neatly groomed and appropriately dressed and had spontaneous, clear, and coherent speech.  He was oriented to person, time, and place.  The VA examiner also made a specific finding that PTSD did not cause total occupational and social impairment.

Therefore, the Board finds that the preponderance of the pertinent evidence does not reflect that the Veteran's service-connected PTSD is manifested by a total social and occupational impairment and, thus, warrants no more than a 70 percent disability rating.  

Therefore, based on the foregoing, the Board finds that the Veteran's functional impairment caused by service-connected PTSD more nearly approximates the level of impairment contemplated by the criteria for a 70 percent rating, but no higher.  Indeed, as noted, the lay and medical evidence of record shows that the Veteran demonstrates deficiencies in work, family relations, judgment, thinking, and mood due to suicidal ideation, impaired impulse control, and difficulty establishing and maintaining effective relationships.  However, as also noted, the lay and medical evidence does not establish that the Veteran's symptoms result in a total and gross impairment in his ability to think, speak, or act in an appropriate manner.  

In making this determination, the Board notes that, since March 2010, the Veteran has been assigned a GAF score of 45, which denotes serious symptoms, as opposed to a lower score which denotes either some impairment in reality testing or communication, major impairment in several areas, behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  See Carpenter, supra.  Indeed, as noted, while the lay and medical evidence shows that the Veteran has a social and occupational impairment that affects several areas in his life, the Board finds probative that the Veteran has not demonstrated the majority of the symptoms listed in the rating criteria for a 100 percent rating under DC 9411 or the level of functioning contemplated by the GAF scale, including impaired reality testing or communication, serious impairment in communication or judgment, or behavior influenced by delusions or hallucinations.  The Veteran is able to articulate his PTSD symptoms.  Thus, the Board accords more probative value to the specific clinical findings made in the examination report than the cursory assignment of a GAF score.

The Board is aware that the symptoms listed under the 100 percent rating and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of total functional impairment contemplated by the 100 percent disability rating.  

Therefore, based on the foregoing reasons and bases set forth above, the Board finds the preponderance of the evidence does not support the grant of a disability rating higher than 70 percent for service-connected PTSD from March 2010.  As such, and the benefit-of-the-doubt is not for application and the Veteran's claim must be denied.  See Gilbert, supra.  

Final Considerations

In making the foregoing conclusions, the Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the initial 50 percent rating and 70 percent rating currently assigned from March 2010.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD throughout this appeal, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of sleep disturbance, anxiety, depression, memory loss, suicidal thoughts, and impaired impulse control are contemplated by the rating criteria, as well as the disability ratings assigned throughout the pendency of this claim and appeal.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, review of the record reveals that the Veteran has been granted TDIU benefits, effective from August 25, 2009.  See June 2011 rating decision.  As such, the Board will consider whether a claim of TDIU was raised prior to August 2009.  

In this context, the evidence shows that the Veteran was employed on a full-time basis with the Department of Defense for 20 years until he retired in January 2009.  While employed, the Veteran reported having difficulty at work due to problems with concentration, irritability, and difficulty relating to his co-workers; however, he also reported that he continued to work by focusing on his tasks and having limited interaction with his co-workers.  Therefore, while the evidence shows that the Veteran's PTSD affected his employability prior to August 2009, the Board finds that the occupational impairment caused by the Veteran's PTSD is contemplated by the initial 50 percent rating and 70 percent rating assigned from March 2010.  As such, the evidence does not show that the Veteran was unemployable solely due to his service-connected disability, and further discussion of a TDIU is not necessary. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for hypertension, as secondary to service-connected PTSD, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an increased rating for PTSD, to include an initial rating higher than 50 percent prior to March 10, 2010, and a rating higher than 70 percent from March 10, 2010, is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


